Dewey, J.
To sustain the two counts in this indictment, charging the defendant with two distinct acts of adultery with Parmenius Pierce, the district attorney relied at the trial upon the case shown by the testimony of Patience Paul as that alleged in the first count, which from the evidence would have occurred in December 1854; and, in support of the charge in the second count, upon the last occasion when the defendant and Pierce were in the bedroom of Pierce, as testified to by Ellen Martin, which would have been in July or August 1856.
Upon reference to the evidence in the case, it will be seen that *452the precise inquiry here is, whether it is competent to introduce evidence tending to show a previous act of adultery between these parties, in corroboration of the evidence as to what occurred on the particular occasions relied upon in proof of the offence charged, with the purpose of showing a disposition in the parties to commit such crime, and as bearing on the probabilities of its commission on the occasions alleged. There is nothing in the case to show that any evidence was admitted of any act or any familiarity between the parties, subsequent to the period of those acts relied upon to sustain the second count n this indictment. All the facts testified to by the witnesses, and as to which exceptions have been taken, occurred prior to that time. The ruling of the court, refusing the prayer of the defendant for the exclusion of all evidence of facts occurring at other times and places than those relied upon by the government to prove the particular offence for which a conviction was sought was, under the decision of this court in the case of Commonwealth v. Merriam, 14 Pick. 518, correct, inasmuch as former acts of improper familiarities between the defendant and Pierce were admissible in evidence as corroborative of the evidence of Ellen Martin, and as tending to show the disposition of the parties to commit the crime imputed to them. If the testimony of Benjamin Thrasher, as to the facts he witnessed in September 1855, tended to show nothing more than an act of improper familiarity, and not a substantive act of adultery on that occasion, such evidence would be admissible under the rule sanctioned by the case we have referred to. If, on the other hand, the evidence objected to was in truth evidence of an act of adultery committed by the parties at that time, then the inquiry arises, whether a previous act of adultery may be shown in corroboration of the evidence offered by the government to prove the particular act of adultery charged in the second count of this indictment. That the evidence of Benjamin Thrasher tended to prove an act of adultery in 1855, we must infer from the language of the bill of exceptions, stating that evidence to have been that the parties “ were on a lounge together in such an attitude as tended to prove an act of adultery.”
*453Had this been a case of an offer to prove subsequent acts of adultery, the case of Commonwealth v. Horton, 2 Gray, 354, would have been decisive against its competency. The facts of that case confine the question actually decided to evidence of subsequent acts of adultery by the parties, although the general principles stated in the opinion seem to go further.
As a general rule in criminal trials, it is not competent for the prosecutor to give evidence of facts tending to prove another distinct offence, for the purpose of raising an inference of the prisoner’s guilt of the particular act charged. The exceptions are cases where such evidence of other acts has some connection with the fact to be found by the jury, where such other fact is essential to a chain of facts necessary to make out the case, or where it tends to establish the identity of a party, or proximity of the person at the time of the alleged act, or the more familiar case, where guilty knowledge is to be shown on some particular criminal intent. Unless it can be made material for some such reasons as we have stated, evidence of the substantive offences of the like kind ought not to go to the jury. It is said, in 2 Greenl. Ev. § 47, that “ where the charge is of one act of adultery only, in a single count, to which evidence has been given, the prosecutor is not permitted afterwards to introduce evidence óf other acts, committed at different times and places.” We understand Mr. Greenleaf to mean other similar offences, as he has just stated the exception allowing proof of prior acts of improper familiarity merely. State v. Bates, 10 Conn. 372.

Exceptions sustained.